Exhibit 10.17

 

THIS PROMISSORY NOTE AND THE SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS (COLLECTIVELY, THE ACTS), AND THIS NOTE MAY NOT BE OFFERED,
SOLD, PLEDGED, OR TRANSFERRED OR ASSIGNED EXCEPT PURSUANT TO A REGISTRATION
STATEMENT UNDER THE ACTS OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

RENTECH, INC.

 

Convertible Promissory Note

Denver, Colorado

$125,000 dated May 20, 2005

 

RENTECH, INC., a Colorado corporation (the “Company”), for value received,
hereby promises to pay to Michael F. Ray, or permitted assigns (the “Holder”),
the sum of one hundred twenty five thousand dollars and no/100 ($125,000.00),
together with interest on the outstanding principal balance at the rate of the
Prime Rate as reported by the Wall Street Journal on the first day of the month
plus two percentage points (the “Interest”). The Interest shall be payable
monthly in arrears on the last day of each month, in cash or at the option of
the Company, payable in shares of the Company’s registered, free-trading common
stock valued at the Market Price per share, as subsequently defined in this
document; provided that payment in such shares will not be made in an aggregate
number that exceeds 25,000 shares. Interest shall be prorated for any partial
month periods. The Interest shall be calculated on the basis of a 360-day year.
Payments of interest shall be made to Holder at 410 Grand Oaks Drive, Spring
Branch, TX 78070, in monthly payments commencing on June 30, 2005, and
continuing monthly thereafter on the last day of each succeeding month until
this Note is paid in full through the conversion of principal amounts of this
Note into shares of the Company’s common stock, as subsequently provided in this
Note.

 

1. Conversion into Common Stock. In addition to the monthly payments of Interest
in money or shares of stock, as previously described, principal amounts of this
Note shall be converted into duly authorized, validly issued, fully paid and
non-assessable shares of the Company’s common stock as subsequently provided in
this Agreement (“Conversion Shares”), at the Market Price, as subsequently
defined in this Note. Notwithstanding any provisions of this Note to the
contrary, the total number of shares issued by the Company for the conversions
of principal subsequently described shall not exceed one hundred fifty six
thousand two hundred fifty (156,250) shares.

 

1.1 Definition of Market Price and Conversion Price.

 

(a) For purposes of this Note, the “Market Price” shall be the average of the
volume weighted average price of the Company’s common stock for the five (5)
trading days (which need not occur on consecutive trading days) immediately
preceding a notice of conversion given in accordance with the terms of this
Note. If the common stock is not listed or admitted to unlisted trading
privileges on a national securities exchange, the Market Price shall be
determined, in a reasonable manner, as prescribed by the Company’s board of
directors. The price determined in this manner shall be final and binding.

 

(b) Conversion Price. For purposes of this Note, the principal balance to be
converted into common stock shall be divided by the Conversion Price (as set
forth below) in order to determine the



--------------------------------------------------------------------------------

number of common shares into which the principal may be converted. The
“Conversion Price” per share shall be equal to eighty percent (80%) of the
Market Price, on the date of conversion, rounded to the nearest ten thousandth;
provided, however, that subject to the provisions of the next sentence, in no
event shall the Conversion Price be less than $0.80 per share (the “Floor
Price”) or exceed $1.3852 per share (the “Ceiling Price”). The Floor Price and
Ceiling Price shall be further adjusted upon the occurrence of any event in
Paragraph 1.1(b)(i)-(iii).

 

(i) Adjustment for Stock Splits and Combinations. If the Company shall at any
time, or from time to time after the date shares of this Note are first issued
(the “Original Issue Date”), effect a subdivision of the outstanding common
stock, the Floor Price and Ceiling Price in effect immediately prior thereto
shall be proportionately decreased, and conversely, if the Company shall at any
time or from time to time after the Original Issue Date combine the outstanding
shares of common stock, the Floor Price and Ceiling Price then in effect
immediately before the combination shall be proportionately increased. Any
adjustment under this Paragraph 1.1(b)(i) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

 

(ii) Adjustment for Certain Dividends and Distributions. In the event the
Company at any time, or from time to time after the Original Issue Date, shall
make or issue, or fix a record date for the determination of holders of common
stock entitled to receive, a dividend or other distribution payable in
additional shares of common stock, then and in each such event the Floor Price
and Ceiling Price then in effect shall be decreased as of the time of such
issuance or, in the event such a record date shall have been fixed, as of the
close of business on such record date, by multiplying the Floor Price and
Ceiling Price then in effect by a fraction:

 

a) the numerator of which shall be the total number of shares of common stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date, and

 

b) the denominator of which shall be the total number of shares of common stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of common stock
issuable in payment of such dividend or distribution; provided, however, if such
record date shall have been fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefore, the Floor Price and
Ceiling Price shall be recomputed accordingly as of the close of business on
such record date and thereafter, the Floor Price and Ceiling Price shall be
adjusted pursuant to this Paragraph 1.1(b)(ii) as of the time of actual payment
of such dividends or distributions.

 

(iii) Adjustments for Other Dividends and Distributions. In the event the
Company at any time or from time to time after the Original Issue Date shall
make or issue, or fix a record date for the determination of holders of common
stock entitled to receive, a dividend or other distribution payable in
securities of the Company other than shares of common stock, then and in each
such event provision shall be made so that the Holder of this Note shall
receive, upon conversion thereof in addition to the number of shares of common
stock receivable thereupon, the amount of securities of the Company that they
would have received had their Note shares been converted into common stock on
the date of such event and had thereafter, during the period from the date of
such event to and including the conversion date, retained such securities
receivable by them as aforesaid during such period giving application to all
adjustments called for during such period under this Paragraph 1.1(b) with
respect to the rights of the Holder of this Note.

 

2



--------------------------------------------------------------------------------

1.2 Right to Convert. Commencing on the earlier of ninety (90) days after the
date of this Note or the date that an effective registration is on file with the
Securities and Exchange Commission with respect to the shares of common stock
issuable upon conversion of this Note, subject to and in compliance with the
provisions of this Paragraph 1.2, any outstanding principal balance of this Note
may, at the option of the Holder, be converted at any time or from time to time
into fully paid and non-assessable shares of common stock at the Conversion
Price in effect at the time of conversion, determined as provided herein.

 

1.3 Mandatory Conversion. Provided that (a) there is an effective registration
statement on file with the SEC for the shares of Common Stock issuable upon
conversion of the Note shares, and (b) the closing price of the common stock for
the twenty (20) preceding trading days is equal to or greater than $2.70 per
share, then the Company, at its option, may by delivery of written notice,
require any Holder of this Note to convert all, or a portion, of the then
outstanding balance of principal of this Note into shares of common stock. The
conversion shall be made within five trading days after the notice.

 

1.4 Holder’s Election to Convert. To carry out an election by it to convert
indebtedness in common shares, the Holder must transmit a written request to the
Company requesting conversion of that part of the indebtedness that is allowed
by the previous provisions of this Section.

 

1.5 Issuance of Stock Certificates. After each conversion, whether at the
written request of the Holder or a mandatory conversion as previously described,
the Company shall issue its restricted stock certificates representing the
shares issued upon conversion (the “Conversion Shares”) to the Holder, as
promptly as practical. The Company will issue the certificates in accordance
with Rule 144 promulgated by the Securities and Exchange Commission under
authority of the Securities Exchange Act of 1933, as amended, and will cause the
stock certificates to be delivered to Holder in its name at its address on the
Company’s records.

 

2. Prepayment. Notwithstanding any other provisions of this Note, the Company
may prepay this Note, in whole or in part, by payments of money, at any time and
from time to time, without premium or penalty of any kind. Notice of prepayment
shall be given by the Company in writing, mailed not less than ten (10) days
prior to the date fixed for prepayment. The notice shall be mailed by certified
mail, return receipt requested, to the Holder at its address of record (or such
address as it may from time to time furnish to the Company in writing). The
notice shall specify the date fixed for prepayment and the amount to be prepaid.
The prepayment shall be applied first to accrued and unpaid interest and the
balance, if any, to principal. If this Note is called for prepayment, the Holder
shall have the right to convert the outstanding balance of principal and
interest of this Note into common stock of the Company as if the Note had not
been called for prepayment, at any time up to and including, but not after, the
date fixed for its prepayment, or if such date be a Saturday, Sunday or legal
holiday, on the next succeeding business day, but not thereafter. If the Company
defaults in the payment of any prepayment amount as to which it has given
notice, the Holder may revoke any conversion election it made based on that
notice. The Conversion Price shall be applied for these conversions.

 

3. Transfers of Note to Comply with the Securities Laws. The Holder agrees that
this Note may not be sold, pledged, hypothecated, converted, or otherwise
disposed of except by succession of law, and then only in compliance with
federal and applicable state securities laws.

 

4. Registration Rights.

 

(a) Piggy-Back Registration. Subject to Section 4(i) below, if at any time
during the two years following the date of this Note, the Company proposes to
register any of its common stock under the Act in connection with the public
offering of such securities solely for cash on a form that would also permit the
registration of the common stock of the holders that they acquire through
exercise of this Note, the Company will, if the shares of common stock subject
to this Note have not then been registered with

 

3



--------------------------------------------------------------------------------

the Securities and Exchange Commission and if the Company is not contractually
or otherwise prohibited from including these shares, each such time, promptly
give each Holder written notice of such determination. Upon the written request
of any Holder given within 20 days after mailing of any such notice by the
Company, the Company shall use its best efforts to cause to be registered under
the Act all of such common stock acquired through exercise of this Note that
each such Holder has requested to be registered.

 

(b) Obligations of the Company. Whenever required to use its best efforts to
effect the registration of any common stock, the Company shall, as expeditiously
as reasonably possible:

 

(i) Prepare and file with the Securities and Exchange Commission (“SEC”) a
registration statement with respect to such Conversion Shares and use its best
efforts to cause such registration statement to become and remain effective;
provided, however, that in connection with any proposed registration intended to
permit an offering of any securities from time to time (i.e., a so-called “shelf
registration”), the Company shall in no event be obligated to cause any such
registration to remain effective for more than one year.

 

(ii) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
registration statement.

 

(iii) Furnish to the Holder such numbers of copies of a prospectus in conformity
with the requirements of the Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Holder’s Conversion
Shares.

 

(iv) Use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or blue-sky laws of such
jurisdictions as shall be reasonably appropriate for the distribution of the
securities covered by the registration statement, provided that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions, and further provided that (anything in this
Section 4 to the contrary notwithstanding with respect to the bearing of
expenses) if any jurisdiction in which the securities shall be qualified shall
require that expenses incurred in connection with the qualification of the
securities in that jurisdiction be borne by selling shareholders pro rata, to
the extent required by such jurisdiction.

 

(c) Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action that the holders shall furnish to the Company
such information regarding them, the Conversion Shares held by them, and the
intended method of disposition of such securities as the Company shall
reasonably request and as shall be required in connection with the action to be
taken by the Company.

 

(d) Company Registration Expenses. In the case of any registration effected
pursuant to Section 4(a), the Company shall bear any additional registration and
qualification fees and expenses (excluding underwriters’ discounts, commissions
and expenses), and any additional costs and disbursements of counsel for the
Company that result from the inclusion of securities held by the holders in such
registration; provided, however, that if any such cost or expense is
attributable solely to one selling Holder and does not constitute a normal cost
or expense of such a registration, such cost or expense shall be paid by that
selling Holder. In addition, each selling Holder shall bear the fees and costs
of its own counsel.

 

4



--------------------------------------------------------------------------------

(e) Underwriting Requirements. In connection with any offering involving an
underwriting of shares of common stock being issued by the Company or being sold
by persons other than the holders exercising piggy-back registration rights (the
“Initial Sellers”), the Company shall not be required under Section 4(a) to
include any of the holders’ Conversion Shares in such underwriting unless they
accept the terms of the underwriting as agreed upon between the Company or the
Initial Sellers and the underwriters selected by it or them, and then only in
such quantity as will not, in the written opinion of the underwriters,
jeopardize the success of the offering by the Company or by the Initial Sellers.
If the total amount of securities that all holders request to be included in
such offering exceeds the amount of securities that the underwriters reasonably
believe compatible with the success of the offering, the Company shall only be
required to include in the offering so many of the securities of the selling
holders as the underwriters believe will not jeopardize the success of the
offering (the securities so included to be apportioned pro rata among the
selling holders according to the total amount of securities owned by said
selling holders, or in such other proportions as shall mutually be agreed to by
such selling holders), provided that no such reduction shall be made with
respect to any securities offered by the Company or the Initial Sellers for its
or their own account.

 

(f) Delay of Registration. No Holder shall have any right to take any action to
restrain, enjoin, or otherwise delay any registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Section 4.

 

(g) Indemnification. In the event any common stock is included in a registration
statement:

 

(i) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder requesting or joining in a registration, any underwriter (as defined
in the Act) for it, and each such person, if any, who controls such Holder or
underwriter within the meaning of the Act, against any losses, claims, damages,
or liabilities, joint or several, to which they may become subject under the Act
or otherwise, insofar as such losses, claims, damages, or liabilities (or
actions in respect thereof) arise out of or are based on any untrue or alleged
untrue statement of any material fact contained in such registration statement
pertaining to the Company, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, or arise
out of or are based upon, as pertains to the Company, the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading; and will reimburse each
such Holder, such underwriter, or controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this Section 4(g)(i) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability, or
action if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld) nor shall the Company be liable in
any such case for any such loss, claim, damage, liability, or action to the
extent that it arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in connection with such
registration statement, preliminary prospectus, final prospectus, or amendments
or supplements thereto, in reliance upon and in conformity with written
information previously published or approved, or furnished expressly for use in
connection with such registration by any such Holder, underwriter, or
controlling person.

 

(ii) To the extent permitted by law, each Holder requesting or joining in a
registration will indemnify and hold harmless the Company, each of its
directors, each of its officers who have signed the registration statement, each
person, if any, who controls the Company within the meaning of the Act, and each
agent and any underwriter for the Company

 

5



--------------------------------------------------------------------------------

(within the meaning of the Act) against any losses, claims, damages, or
liabilities to which the Company or any such director, officer, controlling
person, agent, or underwriter may become subject, under the Act or otherwise,
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereto) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in such registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in such
registration statement, preliminary or final prospectus, or amendments or
supplements thereto, in reliance upon and in conformity with written information
previously published or approved, or furnished by such Holder expressly for use
in connection with such registration; and each such Holder will reimburse any
legal or other expenses reasonably incurred by the Company or any such director,
officer, controlling person, agent, or underwriter in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section
4(g)(ii) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability, or action if such settlement is effected without the consent
of such Holder (which consent shall not be unreasonably withheld).

 

(iii) Promptly after receipt by an indemnified party under this Section 4(g) of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party under this
Paragraph, notify the indemnifying party in writing of the commencement thereof
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties. The failure to notify an indemnifying party
promptly of the commencement of any such action, if prejudicial to his ability
to defend such action, shall relieve such indemnifying party of any liability to
the indemnified party under this Paragraph, but the omission to so notify the
indemnifying party will not relieve him of any liability that he may have to any
indemnified party otherwise than under this Paragraph.

 

(iv) Termination of the Company’s Obligations. The Company shall have no
obligations pursuant to this Section 4 more than three years after the
Expiration Date of this Agreement.

 

a) Lockup Agreement. In consideration for the Company agreeing to its
obligations under this Section 4, each Holder agrees in connection with any
registration of the Company’s securities that, upon the request of the Company
or the underwriters managing any underwritten offering of the Company’s
securities, not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any Conversion Shares (other than those
included in the registration) without the prior written consent of the Company
or such underwriters, as the case may be, for such period of time (not to exceed
180 days from the effective date of such registration) as the Company or the
underwriters may specify.

 

b) Notice. Any notices or certificates by the Company to the Holder and by the
Holder to the Company shall be deemed delivered if in writing and delivered
personally (including by telex, telecopier, telegram or other acknowledged
receipt) or three business days following deposit in the United States mails,
sent by registered or certified mail, return receipt requested, addressed as
follows:

 

Holder:   

Michael F. Ray

410 Grand Oaks Drive

Spring Branch, TX 78070

 

6



--------------------------------------------------------------------------------

Company:   

Rentech, Inc.

1331 17th Street, Suite 720

Denver, CO 80202

Attention: Chief Operating Officer

 

Any person may change the address for the giving of notice by providing notice
in accordance with these provisions. The change in notice shall be effective
five (5) business days thereafter.

 

5. Representations of the Company. The Company represents and warrants to the
Holder as of the date hereof that:

 

5.1 Corporate Existence. The Company: (i) is a corporation duly organized,
validly existing and in good standing under the laws of the state of Colorado;
(ii) has the power and authority to carry on its business as now conducted and
to own or hold under lease the properties it purports to own or hold under
lease; and (iii) is duly qualified, licensed or registered to transact its
business in each jurisdiction in which failure to be so qualified, licensed or
registered could or would have a material adverse effect on its business,
assets, operations or financial condition.

 

5.2 Corporate Authority. The Company has all requisite power and authority to
execute and deliver this Note and to perform its obligations hereunder. This
Note constitutes the valid and binding obligation of the Company enforceable
against it in accordance with its terms.

 

5.3 No Obligation Contravened. The execution, delivery and performance by the
Company of this Note and the performance by the Company of its obligations
hereunder do not and will not contravene or constitute a default under, or give
rise to a right of termination, cancellation or acceleration of any right or
obligation of the Company under any provision of applicable law or regulation or
of any agreement, judgment, injunction, order, decree or other instrument
binding on the Company and, except as contemplated in this Note, will not result
in the imposition of any lien on any asset of the Company.

 

5.4 Enforceability of Note. There is not pending, nor to the knowledge of the
Company is there now threatened, any judicial, administrative, or arbitrable
action, claim, suit, proceeding or investigation or other controversy which
might affect the validity or enforceability of this Note or any action taken or
to be taken in connection herewith or which, if adversely determined, would have
a material and adverse effect on the Company or its business, assets, operations
or financial condition.

 

6. Miscellaneous.

 

6.1 Authorization. This Note has been issued by the Company pursuant to
authorization of its Board of Directors.

 

6.2 Ownership. The Company may consider and treat the person in whose name this
Note is registered as the absolute owner thereof for all purposes whatsoever
(whether or not payment of this Note is overdue) and the Company shall not be
affected by any notice to the contrary. This Note shall be registered on the
books of the Company as to both principal and interest. The transfer of the Note
may be effected only by the Holder, or by transfer by operation of law, if
accompanied by evidence satisfactory to the Company substantiating the transfer.
Communications sent to the registered Holder shall be effective as against all
holders or transferees of the Note who are not registered on the Company’s books
at the time of sending the communications regarding transfer.

 

7



--------------------------------------------------------------------------------

6.3 No ShareHolder Rights. The Holder shall not, by virtue of this Note, be
entitled to any rights of a shareHolder in the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Note.

 

6.4 Colorado Law. This Note shall be construed and enforced in accordance with
the laws of the state of Colorado, without regard to its conflicts of laws rules
or principles.

 

6.5 No Individual Recourse. No recourse shall be had for the payment of the
principal or interest of this Note against any incorporator or any past, present
or future stockholder, officer, director, employee or agent of the Company or of
any successor corporation, either directly or through the Company or any
successor corporation, all such liability of the incorporators, stockholders,
officers, directors, employees and agents being hereby waived, released and
surrendered by the Holder hereof by the acceptance of this Note.

 

6.6 Binding Effect. This Note shall be binding upon, and enforceable by and
against the Company, and its permitted successors and assigns.

 

6.7 Collection. In the event this Note is placed in the hands of an attorney for
collection following the occurrence of an event of default, the Company agrees
to pay all costs of collection incurred by the Holder including reasonable
attorneys’ fees. In the event the maturity of the Notes is accelerated as
provided in this Note as a result of the occurrence of an event of default, then
after written notice by Holder to the Company demanding payment, this Note shall
thereafter bear interest at the rate of 10% per annum until the event of default
is waived or cured.

 

7. Choice of Law; Jurisdiction. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO, WITHOUT REFERENCE
TO ITS RULES RELATING TO CONFLICTS OF LAW. THE HOLDER HEREBY IRREVOCABLY SUBMITS
ITSELF TO THE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE CITY
AND COUNTY OF DENVER, AND AGREES AND CONSENTS THAT SERVICE OF PROCESS MAY BE
MADE UPON IT IN ANY LEGAL PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
RELATIONSHIP BETWEEN HOLDER AND THE COMPANY BY ANY MEANS ALLOWED UNDER STATE OR
FEDERAL LAW. ANY LEGAL PROCEEDING ARISING OUT OF OR IN ANY WAY RELATED TO THIS
NOTE OR ANY OTHER RELATIONSHIP BETWEEN HOLDER AND THE COMPANY SHALL BE BROUGHT
AND LITIGATED EXCLUSIVELY IN ANY ONE OF THE STATE OR FEDERAL COURTS LOCATED IN
THE CITY AND COUNTY OF DENVER, COLORADO HAVING JURISDICTION UNLESS THE COMPANY
SHALL ELECT OTHERWISE. THE HOLDER AND THE COMPANY HEREBY WAIVE ANY CLAIM, AND
AGREE NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, THAT ANY SUCH
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT SUCH VENUE IS IMPROPER.

 

8. No Third-Party Beneficiaries. This Agreement does not create, and shall not
be construed as creating, any rights enforceable by any person not a party to
this Agreement.

 

9. Entire Agreement. This Agreement (including any exhibits hereto) and the
agreements, documents and instruments to be signed and delivered pursuant hereto
or thereto, embodies the final, complete and exclusive agreement among the
parties with respect to the subject matter of this Agreement and related
transactions; supersedes all prior agreements, understandings and
representations, written or oral, with respect thereto; and may not be
contradicted by evidence of any such prior or contemporaneous agreement,
understanding or representation, whether written or oral. No change or
modification to this Agreement shall be valid unless in writing and signed by
the parties hereto.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been duly executed and delivered as of the day
and year first above written.

 

RENTECH, INC. By:  

 

--------------------------------------------------------------------------------

   

Richard O. Sheppard,

Vice President – Marketing

Date:   May 20, 2005

 

9